40 Ill. App. 2d 18 (1963)
189 N.E.2d 678
In the Matter of the Dependency of Leslie Finch, a Minor.
People of the State of Illinois and Mary Baldwin, Petitioners-Plaintiffs in Error,
v.
Judith Finch, Defendant-Plaintiff in Error, and Jasper S. Gullo, Defendant-Defendant in Error.
Gen. No. 10,408.
Illinois Appellate Court  Third District.
March 11, 1963.
Raymond L. Terrell, State's Attorney, of Springfield (Richard A. Hollis, Assistant State's Attorney, of counsel), William T. Downing, of Decatur, and J. Calvin Bostian, of Springfield, for plaintiffs in error.
Garman, Greanias & Owen, of Decatur, for defendant in error.
(Abstract of Decision.)
Opinion by JUSTICE ROETH.
Affirmed.
Not to be published in full.